Citation Nr: 0604123	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  99-04 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 
1998, for the grant of  direct service connection for 
arthritis of the right knee.

2.  Entitlement to an effective date earlier than February 
22, 2001, for the grant of direct service connection for 
arthritis of the left knee.

3.  Entitlement to an initial evaluation for residuals of a 
torn posterior horn of the lateral meniscus, left knee, in 
excess of 10 percent for the period October 9, 1993, through 
February 21, 2001, and in excess of 20 percent for the period 
commencing February 22, 2001.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
October 8, 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 1998 and March 2002 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In an October 1994 rating decision, the RO granted service 
connection and assigned a 10 percent rating for status-post 
medial meniscectomy injury with arthroscopy, right knee, 
effective from October 1993.  By that same decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a left knee disorder.  The veteran appealed 
that RO determination to the Board, which, in an April 29, 
1998, decision, granted service connection for a left knee 
disorder.  In May 1998, the RO assigned an initial non-
compensable (zero percent) evaluation for the veteran's left 
knee disability, effective March 7, 1994.  

In March 1999, the RO assigned an evaluation of 10 percent 
for the veteran's service-connected left knee disability 
effective January 7, 1999.  The RO also granted service 
connection for degenerative changes, right knee, and assigned 
a separate 10 percent rating, effective from October 28, 
1998.  In March 2002, the RO granted an effective date of 
October 9, 1993, for the grant of service connection and 
assignment of the 10 percent rating for the left knee 
disability and increased the rating to 20 percent, effective 
from February 22, 2001.   

In the March 2002 rating decision, the RO also granted 
entitlement to service connection and assigned a separate 10 
percent rating for arthritis of the left knee effective 
February 22, 2001.  The Board notes that these grants of 
service connection for arthritis of the knees were on a 
direct basis and not on a presumptive basis.  By a February 
2003 rating decision, the RO increased the ratings for 
arthritis of each knee to the current level of 20 percent, 
effective from February 22, 2001.  

On February 22, 2001, the testified at an electronic (video 
conference) hearing before a Veterans Law Judge who is no 
longer employed by the Board.  On June 11, 2003, he testified 
at a hearing before the undersigned Veterans Law Judge at the 
RO.  Transcripts of those hearings are of record.  

In February 2004, the Board remanded this case to the RO for  
procedural reasons and for further development of the 
evidence.  The case was returned to the Board in August 2005.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  The veteran was separated from service on October 9, 
1993.  A claim of service connection for arthritis of the 
knees was received on March 7, 1994.

3.  During the period from October 9, 1993 through February 
21, 2001, the veteran's service-connected residuals of a torn 
posterior horn of the lateral meniscus, left knee has been 
primarily manifested by dislocated cartilage with frequent 
episodes of locking, pain and effusion into the knee.

4.  During the period commencing February 22, 2001, the 
veteran's service-connected residuals of a torn posterior 
horn of the lateral meniscus, left knee has been primarily 
manifested by complaints of frequent pain and no more than 
slight instability, with no more than slight limitation of 
motion and without effusion or subluxation.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date of October 9, 1993, for 
the grant of service connection for arthritis of the right 
knee is warranted.  38 U.S.C.A. §  5110 (West 2002); 
38 C.F.R. § 3.400(b)(ii)(B)(2) (2005).

2.  Entitlement to an effective date of October 9, 1993, for 
the grant of service connection for arthritis of the left 
knee is warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400(b)(ii)(B)(2) (2005).

3.  The criteria for an initial evaluation of 20 percent for 
the service-connected residuals of a torn posterior horn of 
the lateral meniscus, left knee, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.71a, Diagnostic Codes 5258, 5260, 5261 (2005).

4.  The criteria for an evaluation in excess of 20 percent 
for service-connected residuals of a torn posterior horn of 
the lateral meniscus, left knee, for the period commencing 
February 22, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, 
Diagnostic Codes 5258, 5260, 5261 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must consider whether VA has satisfied all duties 
to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim; this notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board's February 2004 remand noted that VA had not 
fulfilled the duties to notify and assist the veteran and the 
RO was instructed to provide the veteran with notice which 
complied with the regulations.  VA sent correspondence to the 
veteran in February 2004 which included the four elements of 
notice with regard to both the effective date and increased 
rating issues and thereby complied with the regulations and 
fulfilled VA's duty to notify pursuant to the regulations.  
The remand instructions were complied with.  Stegall v. West, 
11 Vet. App. 268 (1998).  The Board also finds that the 
veteran received notice through the July 2005 supplemental 
statement of the case which contained the complete text of 
38 C.F.R. § 3.159(b)(1).  There was no harm to the veteran; 
VA made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
of the notice to the veteran was harmless because of the 
thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations with regard to the issues 
decided herein.  The earlier effective date issues decided 
herein involve determinations as to the dates of claim for 
service connection for arthritis of the right knee and of the 
left knee and of the dates on which entitlement to those 
benefits arose.  As to the effective date issues, the Board 
finds that the record is complete and notes that the veteran 
and his representative have not asserted that any additional 
evidence exists which might be pertinent to those issues.  
With regard to the issue of the proper evaluation of the 
veteran's left knee disability, VA obtained the post-service 
VA and private diagnostic and treatment records identified by 
the veteran and afforded him medical examinations of his left 
knee in January 1999, December 2001, and August 2004.  The 
veteran and his representative have not identified any 
additional existing evidence which might be relevant to the 
increased rating issue decided herein.  Thus, the Board finds 
that VA has satisfied duty to assist provisions of the law.  
To the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with the effective date issues given the favorable 
nature of the Board's decision herein. 
II.  Earlier Effective Dates

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2) 
(2005).

The veteran's original claim for VA compensation was received 
on March 7, 1994.  On the VA Form 21-526, Veteran's 
Application For Compensation Or Pension, received on that the 
date, the veteran stated that the nature of the sickness, 
disease, or injuries for which the claim was made and the 
date each began was "carteledge [sic] torn in both knee 
1992."  The Board finds that the veteran's statement on the 
claim form received on March 7, 1994, must be reasonably 
considered as a claim of entitlement to service connection 
for all disabilities which he might have of his knees.  

At a VA joints examination on April 20,1994, the diagnoses 
were "postoperative arthroscopic meniscectomy of the right 
knee with residual traumatic arthritis" and "degenerative 
joint disease [that is, arthritis] left knee."  With these 
diagnoses part of the record within one year of the veteran's 
separation from active service, the Board finds that the 
veteran's claims for service connection for disabilities of 
the knees must reasonably be considered to encompass claims 
for service connection for arthritis of each knee.  The Board 
finds that the date of claim for service connection for 
arthritis of the knees was March 7, 1994, the date of receipt 
of the veteran's original claim.  Since the claim was 
received within one year of separation from service, October 
8, 1993, the day following separation is the appropriate 
effective date for the grant of service connection for 
arthritis of the right and left knees.  To this extent, the 
claim is granted.  

III.  Initial Rating  

With regard to the left knee, service connection is in effect 
for degenerative arthritis, evaluated as 20 percent disabling 
under Diagnostic Code 5010, and residuals, tear of the 
posterior horn of the lateral meniscus, evaluated as 10 
percent disabling under Diagnostic Code 5257 from October 9, 
1993 to February 21, 2001 and 20 percent disabling 
thereafter.  The veteran has perfected an appeal as to the 
initial rating of the condition initially characterized as 
"left knee disability" and now described as residuals of 
the torn meniscus.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time, a practice known as "staged 
ratings".  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

VA X-rays of the left knee in April 1994 were reported as 
showing no significant abnormality.  At the VA joints 
examination in April 1994, the veteran complained of 
"serious" pain in his left knee on sitting, standing, or 
prolonged walking.  On examination, an objective finding of 
left knee swelling was made.  Range of motion of the left 
knee was flexion to 122 degrees and extension to zero 
degrees.  

A private MRI of the veteran's left knee in May 1995 showed a 
small tear of the posterior horn of the lateral meniscus.

A VA medical certificate in August 1995 indicated that the 
veteran was seen in the emergency room of a VA medical 
facility for a complaint of bilateral knee pain and that 
Tylenol #3 [with codeine] was prescribed.

On examination at a VA orthopedic clinic in January 1997, the 
left knee was non-tender at the lateral joint line and there 
was no effusion.  Impressions included chondromalacia patella 
of the left knee.  The veteran reported a four and a half 
year history of left knee pain, swelling, and effusion which 
interfered with his work as a barber. 

At a VA orthopedic clinic in January 1998, a finding was made 
that the veteran's left lateral meniscus tear was 
asymptomatic.

In June 1998, the pertinent assessment was that the veteran's 
bilateral knee pain was only minimally relieved by Motrin 
taken on an as needed basis.  In August 1998, a prescription 
pain medication was prescribed for the veteran's bilateral 
knee pain.

At a January 1999 VA joints examination, the examiner noted 
there was objective evidence of painful motion, no edema, no 
effusion.  There was slight instability, no weakness, no 
tenderness, no redness, no heat, no abnormal movement.  There 
was slight guarding of movement.  The veteran walked with a 
definite limp.  He used no cane or appliance.  The pertinent 
diagnosis was mechanical derangement of the left knee.

At the hearing in February 2001, the veteran testified that: 
he had a significant problem with left knee pain in 1994 and 
his left knee pain had increased since then; his left knee 
would swell and ache when he was standing for long periods of 
time in his job as a barber; he wore a brace on his left knee 
which was provided to him by VA; he had taken Motrin for knee 
pain since 1993; and currently he had locking of both knees.  

At a December 2001 VA joints examination of both knees, 
objective findings included evidence of painful motion, 
instability, and weakness, without tenderness or redness.  
The veteran wore braces on both knees and had a definite 
limp.  Range of motion of the left knee was flexion to 88 
degrees and extension to 13 degrees.  The pertinent diagnosis 
was degenerative joint disease of the left knee with loss of 
flexion due to pain.  The examiner commented that the 
veteran's left knee exhibited weakened movement, excess 
fatigability, and incoordination.  He stated an opinion that 
there was a small degree of pain which could significantly 
limit functional ability during flare-ups or when the knee 
was used repeatedly over time.

At the hearing in June 2003, the veteran testified that: he 
wore braces on both knees and took Motrin and Tylenol #3 for 
knee pain; and he had had the same symptoms of his left knee 
disability since his separation from service with the 
symptoms increasing in severity over time.

At an August 2004 VA joints examination, the veteran 
complained of more or less constant daily left knee pain with 
swelling and locking of the knee.  Prolonged standing in his 
work as a barber aggravated the knee pain.  He wore a left 
knee support which he indicated helped him with his 
activities of daily living.  On examination of the left knee, 
there was no evidence of collateral ligament laxity or 
instability.  There was no effusion.  The patella was quite 
well aligned and stable.  Range of motion of the left knee 
was flexion to 100 degrees and extension to zero degrees.  
The diagnosis was meniscal tear with degenerative changes of 
the knee.  

The RO has evaluated the service-connected residuals, tear of 
the posterior horn of the lateral meniscus, under Diagnostic 
Code 5257, pertaining to recurrent subluxation or lateral 
instability.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  With regard to the period beginning October 9, 
1993, the Board finds there was no more than slight 
instability.  In January 1998, the veteran was asymptomatic 
and in January 1999, the instability was characterized as 
slight.  Consequently, the award of a rating under this 
provision of the rating schedule is not warranted. 

The Board notes, however, that a 20 percent rating can be 
assigned for the period October 9, 1993 to February 21, 2001 
under Diagnostic Code 5258 for evidence of dislocated 
cartilage with frequent episodes of locking, pain and 
effusion into the knee.  The veteran has consistently 
complained of left knee pain and received prescription pain 
medication.  At the January 1999 VA examination, the examiner 
noted objective evidence of painful motion, slight guarding 
of movement and the fact that the veteran walked with a limp.  
20 percent is the maximum rating under Diagnostic Code 5258.  
As there is no evidence of ankylosis, an increased rating 
under Diagnostic Code 5256 is not warranted.  

With regard to the period commencing February 22, 2001, the 
Board finds no basis in the record for assignment of an 
evaluation in excess of 20 percent for the veteran's left 
knee disability.  In view of the VA examiner's finding in 
August 2004 that there is currently no instability of the 
veteran's left knee, Diagnostic Code 5257 is not for 
application, because there is no medical evidence of any 
subluxation or lateral instability of the veteran's left knee 
during the period commencing February 22, 2001.  As noted in 
the discussion with regard to the period prior to February 
22, 2001, the veteran's left knee disorder is more 
appropriately rated under Diagnostic Code 5258 and the 20 
percent rating presently assigned is the maximum under that 
Code.  There is no evidence of ankylosis; an increased rating 
under Diagnostic Code 5256 is not warranted.  For these 
reasons, the Board concludes that the veteran's claim for a 
schedular evaluation in excess of 20 percent for a left knee 
disability, characterized as residuals of a torn posterior 
horn of the lateral meniscus with arthritis, for the period 
commencing February 22, 2001, must be denied.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  However, Diagnostic Code 
5010 sets forth criteria that specifically include painful 
motion and associated functional loss.  Although there is 
evidence of painful left knee motion during the period in 
question, Diagnostic Code 5010 for rating arthritis 
specifically encompasses painful motion.  The service-
connected arthritis of the left knee obviously encompasses 
painful motion.  Thus, any painful left knee motion is 
adequately compensated for under the 20 rating for the 
service-connected traumatic arthritis of the left knee.  To 
assign an additional separate rating for painful left knee 
motion under 38 C.F.R. §§ 4.10, 4.40, and/or 4.45, would 
constitute pyramiding, since it would compensate for the same 
left knee pain as associated with the service-connected 
arthritis of the left knee.  38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1) pertaining to extra-
schedular evaluations.  However, the Board finds that in this 
case that the disability picture presented by the veteran's 
left knee disorder for the period commencing October 9, 1993, 
is not so exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted.  In this regard, the Board notes that the record 
does not show frequent hospitalizations for treatment of the 
veteran's left knee disorder and that, while the veteran 
experiences left knee pain in his work as a barber, he has 
not alleged that he has lost any time from work for that 
reason.  The Board is, therefore, not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

ORDER

Entitlement to an effective date of October 9, 1993, for the 
grant of service connection for arthritis of the right knee 
is granted.

Entitlement to an effective date of October 9, 1993, for the 
grant of service connection for arthritis of the left knee is 
granted.

Entitlement to an initial rating of 20 percent, but no more, 
for residuals of a torn posterior horn of the lateral 
meniscus, left knee, after October 9, 1993, is granted, 
subject to the laws and regulations governing payment of 
monetary awards.  

Entitlement to an evaluation in excess of 20 percent for 
residuals of a torn posterior horn of the lateral meniscus, 
left knee, for the period commencing February 22, 2001, is 
denied.


______________________________________________
M. W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


